                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

PAUL MANSFIELD, # 303430,                      )
                                               )
       Petitioner,                             )
                                               )
       v.                                      )   CIV. ACT. NO. 1:16cv910-ECM
                                               )                 [WO]
DERRICK CARTER, et al.,                        )
                                               )
       Respondents.                            )

                                   OPINION and ORDER

       On January 30, 2019, the Magistrate Judge entered a Recommendation that the

petitioner’s habeas petition be dismissed with prejudice (doc. 12) to which no objections

have been filed. Upon an independent review of the file and the Recommendation, and for

good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, and the petition for writ of habeas corpus filed by Mansfield be and is hereby

DENIED with prejudice.

       DONE this 13th day of March, 2019.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
